DETAILED ACTION
This action is in response to the reply received May 31, 2022. After consideration of applicant's amendments and/or remarks:
Examiner withdraws rejection of claims under 35 USC §§ 102 and 103.
Claims 1-9 and 10-20 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-9 and 10-18, is the inclusion in all independent claims (1, 15) of the specific steps of: a similarity-assessing mechanism for determining a semantic similarity between the given query item and the given target item based on the encoded query item and the encoded target item …  the similarity-assessing mechanism being configured to determine the semantic similarity between the given query item and the given target item using a residual function by: determining an elementwise maximum of the encoded query item and the encoded target item; using a machine-trained function to map the elementwise maximum to an output result; and adding the elementwise maximum to the output result. These limitations in combination with the other elements recited are not found in the prior art of record.
The primary reason for the allowance of the claims 19 and 20, is the inclusion in all independent claims (19) of the specific steps of: the first encoder and the second encoder operating using a transformer-based student model, the transformer-based student model being produced by: fine-tuning a pre-trained transformer-based model, to produce a fine-tuned teacher model, the training of the fine-tuned teacher model being based on training examples that include pairs of query items and target items, the pre-trained transformer-based model including a single-chain encoder that is fed concatenated pairs of the query items and target items; producing labels for a plurality of respective samples based on outputs produced by the fine-tuned model: producing probabilities for the samples using the student model; and training the student model using a loss function that depends on the probabilities and labels. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 4, 2022